Citation Nr: 1013893	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-22 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
status post medial meniscus repair times two with arthroscopy 
and high tibial osteotomy with internal fixation of the right 
knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
December 1977.
  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

In July 2009, the Veteran testified during a Board hearing 
before the undersigned Acting Veterans Law Judge at the 
Central Office in Washington, DC.  A transcript of the 
hearing is of record.

The issue of entitlement to service connection for arthritis 
of the right knee is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is currently rated at the maximum evaluation for 
recurrent subluxation or lateral instability of the right 
knee; an exceptional disability picture has not been 
demonstrated.  




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for status 
post medial meniscus repair times two with arthroscopy and 
high tibial osteotomy with internal fixation of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In July 2005 and August 2005 letters, prior to the rating 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate the 
claim for an increased rating, as well as what information 
and evidence must be submitted by the Veteran, what 
information and evidence will be obtained by VA, and the need 
to advise VA of, or submit any further medical evidence 
relevant to, the claims.  Specifically, he was informed that 
evidence that may show an increase in severity might be a 
statement from his doctor containing physical and clinical 
findings, results from laboratory tests or x-rays and the 
dates of examinations and tests.  He was also informed that 
he could provide lay statements from individuals who are able 
to describe from their own knowledge and personal 
observations in what manner his disability has become worse.  
In a January 2008 letter, he was also advised of how 
disability ratings and effective dates are assigned.  

The Board finds that this error was not prejudicial to the 
Veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing.  The 
case was thereafter readjudicated in an October 2008 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

The Board also observes the Court's holding in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA 
notice requirements in an increased rating case.  However, 
this case was recently overturned in part by the Federal 
Circuit.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).  Hence, it need not be further discussed 
in this decision, and the Board finds that the duty to notify 
provisions have been satisfactorily met.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service VA and 
private treatment records, the relevant VA examination 
reports, the Veteran's statements, and other lay statements 
submitted on his behalf.  The Veteran also provided personal 
hearing testimony before the undersigned in July 2009.  
Finally, the Board observes that the VA examination reports 
are sufficient for rating purposes as they adequately address 
the relevant factors contained in the rating criteria.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (noting that 
a medical opinion must describe the disability in sufficient 
detail so the Board can make a fully informed evaluation of 
the disability).  

The August 2005 and April 2007 VA examination reports reflect 
that the examiners obtained an oral history of the Veteran's 
symptoms of the right knee and conducted a physical 
evaluation of the Veteran.  The examiners documented in 
detail the claimed symptoms and the effect those symptoms 
have on his occupational functioning and daily activities.  
Unfortunately, the August 2005 VA examiner noted the claims 
file was unavailable and it is unclear whether the April 2007 
VA examiner reviewed the Veteran's claims file.  In many 
instances, the Court has held that a failure to review the 
claims file renders a VA examination inadequate for rating 
purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) ("The [VA] examiner should have the Veteran's 
full claims file available for review."), but see Snuffer v. 
Gober, 10 Vet. App. 400, 403- 04 (1997) (review of claims 
file not required where it would not change the objective and 
dispositive findings made during a medical examination).  See 
also 38 C.F.R. §§ 4.1, 4.2.  However, the Court recently held 
in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), 
that when VA undertakes to provide a medical examination or 
obtain a medical opinion, the relevant inquiry is whether 
"the examiner providing the report or opinion is fully 
cognizant of the claimant's past medical history."  In this 
case, the VA examiners obtained a history of the Veteran's 
right knee disorder and evaluated the Veteran's current 
symptoms.  The Board finds that the examiners were apprised 
of the relevant medical history of the Veteran as it pertains 
to his current claim.  As such, the Board finds the August 
2005 and April 2007 VA examinations are adequate for rating 
purposes.  Id.

The Board recognizes that the Veteran has asserted that his 
right knee disability has increased in severity since the 
most recent VA examination.  With respect to his service-
connected status post medial meniscus repair times two with 
arthroscopy and high tibial osteotomy with internal fixation 
of the right knee, however, the Veteran's symptoms are 
manifested by instability of the knee - for which he is 
currently receiving the maximum rating.  There is no basis 
for the Veteran to receive a higher rating under any of the 
codes in light of the fact that he already has a separate 
rating for limitation of motion due arthritis of the right 
knee.  Therefore, the Board concludes that a remand for 
another VA examination (or to obtain the Veteran's Social 
Security Disability records) is not necessary to decide this 
aspect of the Veteran's claim.

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, the record demonstrates that 
the Veteran had knowledge of what was needed to substantiate 
the claim, which cured any defect in the notice provided.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice to the Veteran in considering the matters on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  38 
U.S.C.A. § 5107(b).  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

The Veteran's service-connected status post medial meniscus 
repair times two with arthroscopy and high tibial osteotomy 
with internal fixation of the right knee is currently rated 
30 percent disabling for instability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  (As noted above, a separate 10 percent 
rating for limitation of motion due to arthritis of the joint 
is currently in effect - and the claim for a higher rating 
for this aspect of the disability is addressed in the Remand 
below).  This is the maximum available rating under that 
diagnostic code.  Moreover, the Board observes that since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, 
supra do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996). 

The Board has considered whether the Veteran is entitled to a 
higher rating for his status post medial meniscus repair 
times two with arthroscopy and high tibial osteotomy with 
internal fixation of the right knee or a separate rating for 
his right knee disabilities under alternate Diagnostic Codes.  
Besides Diagnostic Codes 5260 and 5261 (which pertain to 
limitation of motion - a factor not considered in this aspect 
of the Veteran's right knee disability rating), Diagnostic 
Codes 5256 (which pertains to ankylosis of the knee) and 5262 
(which pertains to impairment of the tibia and fibula) are 
the only other codes for the knee and leg that provide a 
higher rating than 30 percent.  However, the evidence of 
record clearly shows that the Veteran's right knee is not 
currently ankylosed (for example, upon evaluation in 
March 2008, he was able to extend and flex his right knee 
from 10 degrees to 120 degrees); and his disability does not 
encompass nonunion of the tibia and fibula with loose motion 
that requires a brace - as required for a 40 percent rating 
under Diagnostic Code 5262.  Consequently, the criteria for 
higher ratings under those diagnostic codes have not been 
met.  

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  
38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating 
is warranted based upon a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability are inadequate.  Second, 
if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and it is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.

Here, the Board finds that the evidence does not establish 
that such an exceptional disability picture is present such 
that the available schedular evaluation for the service-
connected status post-medial meniscus repair times two with 
arthroscopy and high tibial osteotomy with internal fixation 
of the right knee is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's status 
post medial meniscus repair times two with arthroscopy and 
high tibial osteotomy with internal fixation of the right 
knee with the established criteria found in the rating 
schedule for recurrent subluxation or lateral instability 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.  The Board 
observes that the Veteran has remained employed, and although 
it has been noted in the record that he had to switch to a 
less demanding position as a result of his knee disability, 
the Board finds that this change in duties, alone, does not 
demonstrate "marked interference" with his employment.  
Rather, the decreased responsibility and decreased pay 
resulting from this change is contemplated in the 30 percent 
rating that has been assigned for this aspect of his right 
knee disability (and in fact, the Veteran actually currently 
has a combined 40 percent rating for disability associated 
with the joint).  Additionally, the record does not show that 
the Veteran's right knee instability has necessitated 
frequent periods of hospitalization during the appeal period 
or otherwise rendered impracticable the regular schedular 
standards for rating such disability.  

Therefore, under these circumstances, and in the absence of 
factors suggestive of an unusual disability picture, the 
Board concludes that further development pursuant to the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

In rendering this determination, the Board has considered the 
lay testimony provided by the Veteran, his spouse, and his 
co-worker with regard to his symptoms and their affect on his 
ability to function.  Again, the factors that they have 
reported are consistent with the 30 percent rating for this 
aspect of the Veteran's disability and have been accordingly 
considered.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
status post medial meniscus repair times two with arthroscopy 
and high tibial osteotomy with internal fixation of the right 
knee is denied.


REMAND

Unfortunately, after a review of the record, the Board has 
determined that further development is necessary before 
adjudication of the increased rating claim for arthritis of 
the right knee.

The Veteran was provided with two VA examinations for his 
service-connected right knee disabilities in August 2005 and 
April 2007.  During the Board hearing, the Veteran's 
representative asserted that the Veteran's right knee 
disability has increased in severity since the last rating 
determination.  The U.S. Court of Appeals for Veterans Claims 
has held that "[w]here the veteran claims a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, the VA must provide a new examination."  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992).  Thus, the Board finds 
that the Veteran should be provided with a new examination 
regarding his service-connected degenerative joint disease of 
the right knee.

In addition, the Veteran testified during the Board hearing 
that he recently applied for Social Security disability 
benefits.  Where VA has actual notice of the existence of 
records held by SSA, which appear relevant to a pending 
claim, VA has a duty to assist by requesting those records 
from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-
70 (1992).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should associate with the 
record any outstanding VA treatment 
records regarding the Veteran's right 
knee from the VA Medical Center in 
Richmond, Virginia from March 2008 to 
the present.

2.	The RO should contact the Social 
Security Administration (SSA) and 
request copies of any medical records 
used by that agency in making a 
determination on behalf of the Veteran 
for SSA disability benefits purposes.  
Any such records received should be 
associated with the Veteran's claims 
folder.  If the search for such 
records has negative results, a 
statement to that effect should be 
placed in the Veteran's claims folder.



3.	Thereafter, the RO should schedule the 
Veteran for a VA examination to 
determine the nature and current level 
of severity of his service-connected 
degenerative joint disease of the 
right knee.  All indicated tests and 
studies should be accomplished and the 
examiner should provide a complete 
rationale for all opinions expressed.  
The claims file must be made available 
to the examiner. 

4.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to a rating in 
excess of 10 percent for degenerative 
joint disease of the right knee, based 
on a review of the entire evidentiary 
record.  If the benefit sought on 
appeal remains denied, the RO should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should 
be returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
SUSAN J. JANEC 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


